Citation Nr: 1009149	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  05-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left leg 
disability, claimed as secondary to the Veteran's right knee 
disability.

3.  Entitlement to service connection for a back disability, 
claimed as secondary to the Veteran's right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to 
November 1956.

These matters came to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Philadelphia RO.

In January 2009, the Veteran had a hearing at the RO before 
the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The Board remanded the case to the RO, via the Appeals 
Management Center (AMC), in August 2007 for further 
development and adjudicative action.  The development 
indicated has been completed and the case has been returned 
to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Board notes that the Veteran, through his representative, 
contends that there are outstanding records in the form of 
employment physicals from Eaton Corporation and the United 
States Postal Service.  The representative additionally 
points out that the Veteran's service treatment records were 
destroyed by fire and the onset of the Veteran's disabilities 
could be determined by these additional records.  Thus, the 
claims must be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
provided the dates and other relevant 
information concerning his employment with 
the Eaton Corporation and the United 
States Postal Service. After obtaining any 
necessary privacy releases from the 
Veteran, copies of all available clinical 
and hospital records and examination 
reports should be requested. Any attempts 
to procure such records must be associated 
with the claims file.  If the records are 
deemed unobtainable, a formal finding must 
be made by the RO/AMC.

2.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and the 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

